Citation Nr: 0104029	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  98-10 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Dissatisfaction with the initial 20 percent disability 
evaluation assigned following the grant of service connection 
for cervical spondylosis with stenosis of neural foramina (a 
cervical spine disability).   

2.  Dissatisfaction with the initial 20 percent disability 
evaluation assigned following the grant of service connection 
for low back pain with spondylosis (a low back disability).  

(The issue of entitlement to vocational rehabilitation 
training under the provisions of Chapter 31, Title 38, United 
States Code will be the subject of a separate decision)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to October 
1996.  

This matter came before the Board of Veterans' Appeals 
(Board) from an August 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia that established service connection for a cervical 
spine disability and a low back disability.  The veteran 
perfected an appeal with respect to the initial evaluations 
assigned for each disability, which were 10 percent and 
noncompensable, respectively.  A hearing was held at the RO 
in January 1998, and by hearing officer's decision in January 
1998, the initial evaluations assigned for these disabilities 
were increased to 20 percent.  

As the veteran has perfected an appeal on the initial 
evaluations assigned following the grant of service 
connection, in light of the distinction noted by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Board has 
characterized the issues as noted above.


FINDINGS OF FACT

1.  The veteran's service-connected cervical spine disability 
is primarily manifested by a moderate limitation of motion.  

2.  The veteran's low back disability is manifested by some 
loss of motion, including lateral motion, and degenerative 
joint disease.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
for a cervical spine disability have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5290 (2000).

2.  The criteria for an initial evaluation in excess of 20 
for a low back disability have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5290, 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

A review of the record reflects that service connection was 
established for a cervical spine disability and a low back 
disability by the currently appealed August 1997 RO decision.  
This decision was based on a review of the veteran's service 
medical records which showed that while in service he 
complained of and was treated for cervical spine pain and low 
back pain.  This decision was also based on medical evidence 
that will be discussed below, and based on this evidence, a 
disability evaluation of 10 percent was assigned for the 
cervical spine disability, and a noncompensable evaluation 
was assigned for the low back disability, each effective from 
October 2, 1996, the day after the veteran separated from 
service.  See 38 C.F.R. § 3.400 (2000).  As noted, these 
evaluations were increased to 20 percent disabling by a 
hearing officer's decision in January 1998; these increases 
were also effective from October 1996.  

The relevant evidence of record pertaining to these claims 
includes the reports of VA examinations and the veteran's 
testimony given during the January 1998 RO hearing.  During 
an August 1997 examination, the veteran related that he began 
experiencing neck pain in 1991, and that currently he is in 
constant pain and takes medication.  In addition, he reported 
occasional numbness and tingling about the left face and 
head.  He also reported that he first sought treatment for a 
low back disability in 1981 and experiences low back pain 
when lifting heavy objects.  Relevant physical examination 
revealed a normal gait, normal upper extremity strength, and 
tenderness about the cervical spine.  

Range of motion studies revealed that cervical spine flexion 
was limited to 31 degrees with pain and that flexion was 
limited to 28 degrees, also with pain.  Right and left 
lateral flexion was to 20 and 24 degrees, respectively, with 
pain, and right and left rotation was to 30 and 55 degrees, 
respectively, also with pain.  Further, the veteran was able 
to flex the lumbar spine to 90 degrees with no pain, and 
bilateral lateral flexion was to 45 degrees, with pain on the 
left.  The veteran was able to laterally rotate to 55 degrees 
bilaterally, also with pain on the left.  Neurologic 
evaluation was normal.  

X-rays taken showed very minimal spondylosis of the lumbar 
spine and spondylosis with narrowing of the C3-4, C4-5, C5-6, 
and C6-7 interspaces with underlying degenerative disc 
disease.  The pertinent diagnoses were degenerative disc 
disease C3-4, C4-5, C5-6, and C6-7 with a spondylitic spur, 
and degenerative joint disease of the lumbar spine and very 
minimal spondylosis; no stenosis was noted on X-rays of the 
cervical spine.  

During the January 1998 hearing, the veteran testified that 
he experiences pain in his back on movement, that low back 
pain was intermittent and exacerbated when lifting certain 
objects.  He noted that neck pain radiated to his shoulders 
and that he experiences neck stiffness.  He pointed out that 
although prescribed, he did not take medication to treat this 
pain.  

The veteran was afforded a VA examination in October 1999, 
the report of which indicates that he experiences back pain 
subsequent to exertion, but that he related that he avoids 
activity that causes these problems.  It was noted that 
flare-ups come from bending, lifting, extended walking, or 
when standing in the same position for a period of time.  
Physical examination of the back revealed muscle tissue loss 
(it was pointed out that the back injury did not come from a 
missile), but no scar formation, adhesions, tendon damage, 
joint, or nerve damage.  

Range of motion studies revealed that the veteran was able to 
flex his low back to 70 degrees with pain and tightness at 60 
degrees; posterior extension was from 0-29 degrees.  Muscle 
spasm in the lumbar area was noted, as was slight tenderness 
over the L2-3 area.  The veteran was also able to laterally 
flex to 35 degrees bilaterally, with pain on extreme left 
lateral flexion.  The veteran was able to rotate 45 degrees 
to the left and 40 degrees to the right, with pain on the 
left.  Finally, it was noted that the veteran walked without 
a limp, was able to walk on his toes, heels, and outside of 
his feet, straight leg tests were negative bilaterally, and 
he could squat with no pain.  X-rays of the lumbar spine 
showed degenerative disc disease. 

As a result of this examination, the veteran was diagnosed 
with degenerative disease of the lumbar spine with loss of 
motion in all directions, and there was no good evidence of 
stenosis of the spine.  


II.  Analysis

The veteran and his representative contend, in substance, 
that evaluations higher than those initially assigned 
following the grant of service connection for both the 
cervical spine disability and low back disability are 
warranted.  As a preliminary matter, the Board finds that all 
relevant evidence has been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).

The Board notes that the Court has emphasized that there is a 
distinction between a claim based on the veteran's 
dissatisfaction with the initial rating (a claim for an 
original rating) and a claim for an increased rating.  In the 
case of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged rating."  Fenderson, 12 Vet. App. 
at 126 (1999).  While, at the outset, the Board acknowledges 
that the RO has not explicitly considered whether staged 
rating is appropriate in this case, the Board finds that, for 
the reasons set forth below, a remand for the RO to 
explicitly consider the claim in light of Fenderson is 
unnecessary.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2000).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2000).  

The Board further notes that the Court has expounded on the 
necessary evidence required for a full evaluation of 
orthopedic disabilities when evaluating increased rating 
claims for orthopedic disabilities.  In the case of DeLuca v. 
Brown, 8 Vet. App. 202 (1996), the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45 .  It was also held that the provisions 
of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.



a.  the cervical spine disability

The veteran's cervical spine disability is currently and has 
been rated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2000), which contemplates moderate 
limitation of cervical spine motion.  A 30 percent evaluation 
is warranted under this code for severe limitation of said 
motion.  

Taking into account all of the evidence set out above, the 
Board finds that the preponderance of the evidence is against 
an increased initial evaluation for the service-connected 
cervical spine disability.  The evidence does not demonstrate 
that this cervical spine disability is manifested by a severe 
limitation of motion; rather, the objective evidence, 
particularly the range of motion studies conducted in August 
1997 (showing cervical spine motion to 31 degrees), 
demonstrate that this disability is primarily manifested by a 
moderate limitation of motion.  

The Board has certainly considered, as pursuant to DeLuca, 
the pain or other functional limitation associated with the 
veteran's cervical spine disability in rating this 
disability; however, pain was not shown to limit such motion 
to more than a moderate degree, and as such, a 30 percent 
evaluation under Diagnostic Code 5290 is not warranted. 

Finally, the veteran has noted some tingling and occasional 
numbness about his left face and head, and that neck pain 
radiates to his shoulders.  However, the objective evidence 
does not establish that there is a neurologic component 
associated with this disability.  In fact, neurologic 
evaluation was normal on examination in August 1997, and X-
rays revealed no stenosis of the cervical spine.  As such, a 
higher evaluation under an appropriate code (for example, 
38 C.F.R. § 4.71a, Diagnostic Code 5293, intervertebral disc 
syndrome) is not for consideration.  



b.  the low back disability

The veteran's low back disability is currently and has been 
rated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2000), which contemplates a lumbosacral 
strain manifested by muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position.  A 40 percent rating is provided under this code 
for severe lumbosacral strain with listing of the whole spine 
to the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

In addition, applicable regulations provide that the 
veteran's low back disability may be rated on the basis of 
limitation of motion under 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2000).  A 20 percent evaluation requires a moderate 
limitation of motion.  A 40 percent evaluation is warranted 
for severe limitation of motion.

Taking into account all of the evidence set out above, the 
Board finds that the preponderance of the evidence is against 
increased initial evaluation for the service-connected low 
back disability.  The Board notes that the veteran does not 
have listing of the whole spine to the opposite side, 
positive Goldthwait's sign, or marked limitation of forward 
bending in standing position, such that a higher rating is 
warranted under Diagnostic Code 5295.  Further, while the 
veteran has some loss of lateral motion as shown on 
examination in October 1999, and degenerative joint disease 
has been shown on X-ray, he does not have any abnormal 
mobility on forced motion, such that a higher rating would be 
warranted under this code. 

In addition, a disability evaluation higher than 20 percent 
under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2000) is not 
warranted.  In this decision the Board has certainly 
considered, as pursuant to DeLuca, the pain associated with 
the veteran's low back disability in rating this disability; 
however, the medical evidence does not demonstrate that pain 
on motion or other functional limitation associated with the 
disability is as such to warrant any more than a 20 percent 
evaluation under Diagnostic Code 5292 for limitation of 
lumbar spine motion.  It is noted that while pain limited 
motion to 60 degrees in flexion during the October 1999 
examination, this reflects no more than a moderate limitation 
of motion.  The Board finds that the functional loss 
associated with the service-connected low back disability is 
not to the extent as to warrant an evaluation higher than 20 
percent under Diagnostic Code 5292.  Put another way, even 
considering pain on motion, as per DeLuca, there is no 
indication that the veteran suffers from more than a moderate 
limitation of motion, such that a higher rating would be 
warranted.  

Finally, the objective medical evidence does not reflect in 
any way that such complaints of pain are analogous to severe 
(or even moderate) intervertebral disc syndrome, with 
recurring attacks and intermittent relief, such that 
consideration of a higher evaluation is warranted under 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  

Finally, as these issues deal with the ratings assigned 
following the original claims for service connection, 
consideration has been given to the question of whether 
"staged ratings," as addressed by the Court in Fenderson, 
would be in order.  However, as the 20 percent evaluations 
reflect the highest degree of impairment shown since the date 
of the grant of service connection for both the cervical 
spine disability and the low back disability, and as these 
evaluations have been effective since that time, there is no 
basis for staged ratings in the present case.


ORDER

An initial evaluation in excess of 20 percent for cervical 
spondylosis with stenosis of neural foramina is denied.   


An initial evaluation in excess of 20 percent for low back 
pain with spondylosis is denied.  


		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

